Citation Nr: 1110521	
Decision Date: 03/16/11    Archive Date: 03/30/11

DOCKET NO.  07-02 738	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disability.

2.  Entitlement to an evaluation in excess of 10 percent for hearing loss in the right ear.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. W. Loeb
INTRODUCTION

The Veteran served on active duty from October 1975 to September 1987; he also had service in the Army Reserve from 1991 to 2003.  The Veteran's awards include the Parachute Badge.  

In November 2008, the Board of Veterans' Appeals (Board) remanded the issues of entitlement to service connection for a back disorder and for a bilateral knee disorder, as well as the issue of entitlement to a rating in excess of 10 percent for hearing loss in the right ear, to the Department of Veterans Affairs (VA) Regional Office in Columbia, South Carolina (RO) to provide adequate Veterans Claims Assistance Act of 2000 (VCAA) notice and to obtain a VA orthopedic opinion.  After VA evaluation in August 2010, an October 2010 rating decision granted service connection for low back disability and assigned a 10 percent rating effective March 8, 2005 and a 40 percent rating effective August 14, 2010.  Consequently, the issue of entitlement to service connection for a back disorder has been granted and is no longer part of the Veteran's appeal.

The above remand development was subsequently conducted.  Consequently, there has been substantial compliance with the November 2008 remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998) (Holding that a remand by the Court or the Board confers on the Veteran or other claimant, as a matter of law, the right to compliance with the remand orders); see Dyment v. West, 13 Vet. App. 141 (1999) (Holding that remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where there was substantial compliance with remand directives). 

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in June 2008, and a copy of the hearing transcript is of record.


FINDINGS OF FACT

1.  All known and available service medical records have been obtained; the Veteran has been advised under the facts and circumstances of this case as to the evidence which would substantiate his claim for service connection for bilateral knee disability and for an increased rating for service-connected hearing loss in the right ear; and he has otherwise been assisted in the development of his claims.

2.  The evidence shows a diagnosis of chondromalacia in service and in October 2006, which is supported by post-service X-rays.  

3.  With resolution of the benefit of the doubt accorded to the Veteran, the Veteran has chondromalacia that began in service.   

6.  The Veteran's hearing loss disability is manifested by Level XI hearing acuity in the right ear and Level I hearing acuity in the left ear.


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection for bilateral chondromalacia are met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).

2.  The criteria for a rating in excess of 10 percent for right ear hearing loss are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.85, 4.86 Diagnostic Code 6100 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes published in Title 38, United States Code ("38 U.S.C.A."); regulations published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.) and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. 
§ 7104(d); see also 38 C.F.R. § 19.7 (Implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (The Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction.  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).


Duty to Notify and Assist

The Board has considered the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and Supp. 2008).  The regulations implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

After having carefully reviewed the record on appeal, the Board has concluded that the notice requirements of VCAA have been satisfied with respect to the issues decided. 

The notice and assistance provisions of VCAA should be provided to a claimant prior to any adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The RO sent the Veteran a letter in March 2004, prior to adjudication, that informed him of the requirements to establish entitlement to service connection and for an increased evaluation.  

In accordance with the requirements of VCAA, the letter informed the Veteran what evidence and information he was responsible for obtaining and the evidence that was considered VA's responsibility to obtain.  Additional private evidence was subsequently added to the claims files after the letter.  

In compliance with the duty to notify the Veteran of what information would substantiate his claim, the Veteran was informed in a January 2009 letter on disability ratings and effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has a duty to assist the claimant in obtaining evidence necessary to substantiate a claim.  VCAA also requires VA to provide a medical examination when such an examination is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  A VA orthopedic examination with nexus opinion was conducted in August 2010.  VA hearing evaluations were conducted in April 2004 and November 2006.

The Board concludes that all available evidence has been obtained and that there is sufficient medical evidence on file on which to make a decision on the issues decided on appeal.  The Veteran has been given ample opportunity to present evidence and argument in support of his claims, including at his June 2008 videoconference hearing.  All general due process considerations have been complied with by VA, and the Veteran has had a meaningful opportunity to participate in the development of the claim.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 38 C.F.R. § 3.103 (2007).

As part of its present decision, the Board has reviewed the record in regard to whether the Veteran was afforded his due process rights in the development of evidence through testimony.  At the June  2008 videoconference hearing, the Veteran was afforded an extensive opportunity to present testimony, evidence, and argument.  The transcript reveals an appropriate colloquy between the Veteran and the Veterans Law Judge, in accordance with Stuckey v. West, 13 Vet. App. 163 (1999) and Constantino v. West, 12 Vet. App. 517 (1999) (relative to the duty of hearing officers to suggest the submission of favorable evidence).  The transcript also reflects that the Veterans Law Judge conducted the hearing in accordance with the statutory duties to "explain fully the issues and suggest the submission of evidence which the claimant may have overlooked and which would be of advantage to the claimant's position," pursuant to 38 C.F.R. § 3.103(c)(2), as recently explained by the Court in Bryant v. Shinseki, 23Vet. App. 488 (2010).


Analyses of the Claims

Service Connection Claim

The Veteran seeks service connection for a bilateral knee disability.  He has contended, including at his June 2008 videoconference hearing, that he injured his knees parachuting in service and that they have continued to bother him ever since service.  Having carefully considered the Veteran's contentions in light of the evidence of record and the applicable law, the Board finds that the weight of such evidence is in approximate balance and the claim will be granted on this basis.  38 U.S.C.A § 5107(b) (West 2002); Alemany v. Brown, 9 Vet. App. 518 (1996); Brown v. Brown, 5 Vet. App. 413 (1993) (Under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the claimant shall prevail upon the issue).

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 303, 305 (1992).  

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The benefit of the doubt rule provides that the Veteran will prevail in a case where the positive evidence is in a relative balance with the negative evidence.  Therefore, the Veteran prevails in his claim when (1) the weight of the evidence supports the claim or (2) when the evidence is in equipoise.  It is only when the weight of the evidence is against the Veteran's claim that the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's service treatment records reveal that the Veteran complained in May 1984 of severe knee pain.  Physical evaluation in May 1984 was normal with full range of motion of the knees; the assessment was chondromalacia.  Service examinations of the lower extremities in December 1985 and May 1987 were normal.  

VA treatment records reveal complaints of bilateral knee pain in May 2000 and April 2004.

Private treatment records dated in April 2004 reveal complaints of bilateral knee pain since service.  Examination revealed full range of motion.  The assessment was bilateral knee pain with mild patellar tendonitis.

According to a July 2005 statement from Dr. M.W. Miller, a chiropractor, the Veteran injured his low back during training in service and currently has degenerative disc disease of the low back, with his knee complaints more than likely related to the degenerative disc disease of the low back.

The Veteran complained on VA evaluation in October 2006 of bilateral knee pain since service.  Motion of the knees was pain free from 0 to 130 degrees, with pain from 130 to 136 degrees.  X-rays of the knees showed bilateral patellar spurring.  Bilateral chondromalacia was diagnosed, and the examiner concluded that this was less likely than not due to service because of a lack of chronicity of complaints.  

The Veteran testified at his videoconference hearing in June 2008 that his bilateral knee problems began in service due to his multiple parachute jumps.  

According to a November 2009 statement from Dr. Miller, he had treated the Veteran for the previous seven years for back and knee pain.

A VA evaluation of the Veteran's back and knees, which included review of the claims file, was conducted in August 2010.  The Veteran said that he had had knee pain since service.  X-rays of the knees were normal except for small superior enthesophytes off the superior pole of the patella.  The diagnosis was bilateral knee pain, greater on the left, without objective evidence of any objective knee condition.  The examiner concluded that because physical examination and radiographic findings were within normal limits, the Veteran did not have a knee disorder that could be attributed to service despite complaints of bilateral knee pain.

There is a diagnosis of bilateral chondromalacia in service.  The Veteran has contended, including at his June 2008 hearing, that his knees have continued to bother him since service as a result of his many parachute jumps.  The evidence reveals that the Veteran had approximately twelve years of active duty and more than ten additional years in the Reserves.  His awards include the Parachute Badge.  Although the October 2006 and August 2010 VA opinions are against the claim, both examinations include X-ray evidence indicative of bilateral chondromalacia.  According the benefit of the doubt to the Veteran, the Board finds the Veteran's contention of knee pain since service to be credible and corroborated by competent medical evidence, namely the diagnosis of chondromalacia in service coupled with the post-service X-ray findings of chondromalacia.



By extending the benefit of the doubt to the Veteran, as required by law, the Board finds that service connection for bilateral chondromalacia is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


Increased Rating Claim

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2009).  Separate diagnostic codes identify various disabilities and the criteria for specific ratings.

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.1.  After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

Although a veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1 (and see Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991)), where service connection has already been established, and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  A veteran may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The following analysis is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.


The Veteran was granted service connection for hearing loss in the right ear in a December 1987 rating decision, and assigned a 10 percent disability evaluation under 38 C.F.R. § 4.85, Diagnostic Code 6100, effective September 2, 1987.  In February 2004, the Veteran submitted a claim for an increased evaluation, which was denied by rating decision in May 2004.  The Veteran timely appealed.

Having carefully considered the claim in light of the record and the applicable law, the Board is of the opinion that a rating in excess of 10 percent is not warranted for the Veteran's right-side hearing loss.  38 C.F.R. § 4.85, Diagnostic Code 6100.

Relevant laws and regulations stipulate that evaluations of defective hearing range from noncompensable to 100 percent based on the organic impairment of hearing acuity.  Hearing impairment is measured by the results of controlled speech discrimination tests together with the average hearing threshold levels (which, in turn, are measured by puretone audiometry tests in the frequencies of 1,000, 2,000, 3,000, and 4,000 cycles per second).  See Lendenmann v. Principi, 3 Vet.App. 345, 349 (1992) (defective hearing is rated on the basis of a mere mechanical application of the rating criteria).

The provisions of 38 C.F.R. § 4.85 establish eleven auditory acuity levels from I to XI. Tables VI and VII as set forth in § 4.85(h) are used to calculate the rating to be assigned.  In instances where, because of language difficulties, the Chief of the Audiology Clinic certifies that the use of both puretone averages and speech discrimination scores is inappropriate, Table VIa is to be used to assign a rating based on puretone averages.  38 C.F.R. § 4.85(h).

In guidance for cases involving exceptional patterns of hearing impairment, the schedular criteria stipulates that, when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  Additionally, when the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral; that numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(b).

An April 2004 VA audiological evaluation revealed the Veteran's puretone thresholds for the right ear, in decibels, were: 60 at 1000 Hz, 95 at 2000 Hz, 90 at 3000 Hz, and 95 at 4000 Hz.  The puretone threshold average was 85.  Puretone thresholds for the left ear, in decibels, were: 5 at 1000 Hz, 0 at 2000 Hz, 10 at 3000 Hz, and 15 at 4000 Hz.  The puretone threshold average was 8.  Speech recognition was 7.5 percent in the right ear and 94 percent in the left ear per the Maryland CNC test.

A May 2005 VA audiological evaluation revealed the Veteran's puretone thresholds for the right ear, in decibels, were: 60 at 1000 Hz, 90 at 2000 Hz, 90 at 3000 Hz, and 95 at 4000 Hz.  The puretone threshold average was 83.75.  Puretone thresholds for the left ear, in decibels, were: 5 at 1000 Hz, 0 at 2000 Hz, 10 at 3000 Hz, and 20 at 4000 Hz.  The puretone threshold average was 8.75.  Speech recognition was 12 percent in the right ear and 100 percent in the left ear per the Maryland CNC test.

According to a November 2006 VA audiological evaluation, puretone thresholds for the Veteran's right ear, in decibels, were: 65 at 1000 Hz, 90 at 2000 Hz, 90 at 3000 Hz, and 90 at 4000 Hz.  The puretone threshold average was 83.75.  Puretone thresholds for the left ear, in decibels, were: 5 at 1000 Hz, 10 at 2000 Hz, 20 at 3000 Hz, and 25 at 4000 Hz.  The puretone threshold average was 15.  Speech recognition was 12 percent in the right ear and 100 percent in the left ear per the Maryland CNC test.

Applying the above audiological findings to the schedular criteria for rating hearing impairment, there is no basis for a rating in excess of the currently assigned 10 percent evaluation.  The Board notes that although the provisions of 38 C.F.R. 
§ 4.86(a), which provide alternative means of rating hearing loss if there is evidence of exceptional patterns of hearing impairment, are applicable in this case, these provisions do not provide a higher rating for the Veteran's service-connected hearing loss.
The Veteran's 10 percent rating is the maximum granted for hearing loss in one ear when hearing in the nonservice-connected ear is within normal limits.  The audiometry results show his right ear hearing loss to be Level XI impairment and his left ear to be Level I impairment.  With these results, application of Table VI and Table VII warrant a 10 percent evaluation.  Because hearing in the Veteran's left ear is essentially normal, and each ear is evaluated separately, Table VIa does not provide a higher rating for the Veteran's service-connected right ear hearing loss.

In Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007), the Court observed that VA had revised its hearing examination worksheets to include the effect of the Veteran's hearing loss disability on occupational functioning and daily activities.  See Revised Disability Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs Veterans Apr. 24, 2007); see also 38 C.F.R. § 4.10 (2009).  The Veteran said on VA evaluation in April 2004 that he had difficulty hearing the television and conversation and telling the direction of sound.  Moreover, the Veteran is receiving the maximum schedular rating for hearing loss in one ear.  

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Pertinent to a claim for an increased rating, lay testimony is competent when it  describes symptoms, which supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see Proscelle v. Derwinski, 2 Vet. App. 629 (1992) (holding that, in general, for the need for a VA examination to arise, a claimant would only need submit his competent testimony that symptoms, reasonably construed as related to the service-connected disability, have increased in severity since the last evaluation.).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

In this case, the Veteran is competent to report his hearing symptoms, which include difficulty hearing the television and conversation.  While his complaints are competent evidence, they have been considered in evaluating the right ear hearing loss at issue; however, VA audiometry evaluations have not shown the severity required for a higher schedular rating, as discussed above.  

Referral for consideration of an extra-schedular rating was also considered in this case under 38 C.F.R. § 3.321(b)(1).  However, the Veteran's claim does not allege: marked interference with employment beyond that contemplated by the schedule for rating disabilities; that his disability necessitated frequent periods of hospitalization; or that the application of the regular schedular standards utilized to evaluate the severity of this hearing loss disability is otherwise impractical.  Nor, in light of the results of the examinations of record and the substance of the Veteran's current claim, does the file indicate that an extra-schedular rating is appropriate.

As the preponderance of the evidence is against the increased rating claim denied above, the benefit-of-the-doubt doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

ORDER

Service connection for bilateral chondromalacia is granted.

Entitlement to an evaluation in excess of 10 percent for right ear hearing loss is denied.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


